DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I, Claims 1-4 in the reply filed on 13 September 2022 is acknowledged.  Claims 5-10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
                                                                             
Claim Objections

Claim 4 is objected to because of the following informalities:  Claim 4 includes the phrase “also known as maleic anhydride, or MA”.  It is appropriate to include a parenthetical reference to an abbreviation (for example, “(MA)”).  However, the remainder of the descriptive language within the parenthetical should be deleted to avoid confusion.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a “reprocessed PET . . . derived from recycled PET bottles”.  The reprocessed PET is described as comprising recycled PET, or r-PET.  It is unclear if the “reprocessed PET . . . derived from recycled PET bottles” recited in lines 1-2 is the same as the “recycled PET . . . obtained by processing recycled PET bottles” recited in line 3, or if these represent separate components of the claimed composite masterbatch granules.  Therefore, the full metes and bounds of Claim 1 cannot be determined.  Claims 2-4 depend from Claim 1 and are similarly indefinite.
For the purpose of examination on the merits, the “reprocessed PET . . . derived from recycled PET bottles” recited in lines 1-2 and the “recycled PET . . . obtained by processing recycled PET bottles” recited in line 3 will be interpreted as referring to the same material as opposed to separate compositional limitations.
Claim 2 recites “reprocessed PET . . . derived from recycled PET bottles” and “r-PET”.  It is unclear if the “r-PET” abbreviation refers to the recycled PET in the bottles recited in line 2 of Claim 2 or the recycled PET recited in line 3 of Claim 1.  Therefore, the full metes and bounds of Claim 2 cannot be determined.  
For the purpose of examination on the merits, the “r-PET” abbreviation appearing in line 2 of Claim 2 will be interpreted as referring to the recycled PET recited in line 3 of Claim 1.
Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, alternatively, under 35 U.S.C. 103 as being unpatentable over Baohui (CN110698806A; machine translation referred to herein).  Sanches (Polymer Testing, 2005, vol. 24, p. 688-693) is cited as an evidentiary reference.
Regarding Claim 1, Baohui teaches a recycled and regenerated plastic comprising 60-70 parts by weight of a recycled plastic, 1-5 parts of a compatibilizer, and 10-60 parts of ethylene vinyl acetate (EVA).  The recycled plastic may be polyethylene terephthalate (rPET) (Abstract).  
Based on the amounts disclosed in Baohui’s abstract, the composition will include  30.2-73.9 wt% rPET; 6.3-44.5 wt% EVA; and 0.5-5.6 wt% compatibilizer.  79.6% of Baohui’s rPET range falls within the claimed range of 25-65 wt%.  37.9% of Baohui’s EVA range, or more than 1 in 3 values, falls within the claimed range of 30-70 wt%.  70.6% of Baohui’s compatibilizer range falls within the claimed range of 2-10 wt%. Thus, Baohui’s ranges overlap the claimed ranges with sufficient specificity to anticipate the claimed ranges.  
In the alternative, Baohui’s ranges for rPET, EVA, and compatibilizer overlap the claimed ranges.  It would have been obvious to one of ordinary skill in the art at the time of filing to select values falling within the claimed ranges from the amounts taught by Baohui, as the suitability of these amounts is expressly acknowledged by the prior art.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Baohui does not expressly disclose rPET obtained from recycled PET bottles.  Nevertheless, this represents a product-by-process limitation.  The original source of the claimed rPET does not place any further structural or compositional limitations on the claimed product.  Therefore, Baohui’s rPET reads on the claimed rPET despite possibly being obtained from a source other than recycled bottles.  See MPEP 2113(I).
The method for forming Baohui’s composition involves a final step of pelletization, and is described as a masterbatch (p. 6, [0053]).  Pellets are interpreted as reading on granules.  Therefore, Baohui reads on the claimed composite masterbatch granules.
Regarding Claim 2, Baohui does not expressly disclose the intrinsic viscosity (IV) of rPET.  However, Sanchez demonstrates that rPET has an IV of 0.73-0.80 depending on the method used to measure this property (Abstract; p. 691, Table 1).  Therefore, Baohui’s rPET will necessarily possess an IV falling within the claimed range as evidenced by Sanchez.

Claim Rejections - 35 USC § 103

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Baohui as applied to Claim 1 above, further in view of Filia (rPET Technical Data Sheet, 2013, p. 1).  
Regarding Claim 2, Baohui remains as applied to Claim 1 above.  Baohui does not expressly teach a suitable IV for rPET.
Filia teaches a commercially available rPET having an IV of 0.68-0.78 dL/g (p. 1).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Filia’s rPET having an IV of 0.68-0.78 for use in Baohui’s composition.  Baohui directly suggests the use of rPET, and Filia’s product represents a commercially available rPET.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Baohui as applied to Claim 1 above, further in view of ExxonMobil (Escorene® Ultra UL 00728CC Product Datasheet, 2019, p. 1-2).
Regarding Claim 3, Baohui remains as applied to Claim 1 above.  Baohui suggests using EVA with a vinyl acetate content of 20-55% (Abstract).  Baohui does not suggest an appropriate melt flow rate (MFR).
ExxonMobil teaches a commercially available EVA resin having a vinyl acetate content of 27.5 wt% and a melt index of 7.0 g/10 min measured according to ASTM D1238 (p. 1, Resin Properties).  One of ordinary skill in the art will recognize that the term “melt index” and “melt flow rate” are used interchangeably, and that the conditions used in ASTM D1238 are identical to the conditions recited in Claim 3.
It would have been obvious to one of ordinary skill in the art at the time of filing to select ExxonMobil’s EVA having a vinyl acetate content of 27.5 wt% and a MFR of 7.0 g/10 min for use in Baohui’s composition.  This represents a commercially available product having a vinyl acetate content falling within the range specified by Baohui, and is described as being suitable for use in applications similar to those contemplated by Baohui (ExxonMobil, p. 1, General; Baohui,  p. 3, [0017]-[0018], p. 7, [0062]).  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claim 3.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baohui as applied to Claim 1 above, further in view of Halahmi et al. (US 2008/0214699).
Regarding Claim 4, Baohui remains as applied to Claim 1 above.  Baohui teaches the use of a compatibilizer (Abstract), but does not teach a compatibilizer selected from the claimed group.
In the same field of endeavor, Halahmi teaches a process for producing a compatibilized polymeric blend (Abstract).  The compatibilized blend comprises a first thermoplastic polymer such as EVA (p. 4, [0068]) and a second polymer which is preferably an engineering thermoplastic resin such as PET (p. 5, [0075], [0077]).  The compatibilizer is a reactive compound containing two reactive groups.  Exemplary reactive compatibilizing compounds include glycidyl methacrylate (GMA), maleic anhydride, and acrylic acid (p. 5, [0073]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to select Halahmi’s reactive compound such as GMA, maleic anhydride, or acrylic acid for use as the combatibilizer in Baohui’s composition.  These compounds are recognized by the prior art as being suitable for use as compatibilizers in polymer blends of PET and EVA.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.  Modification in this way reads on Claim 4.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762